Le Grand, C. J.,
dissented, and delivered the following opinion:
I have carefully examined this case and concur in the correctness of the decree of the chancellor, and for the reasons assigned by him. I feel bound to say, however, that it is a case — apart from the stern rules prescribed by the law of evidence for the interpretation of the motives of parties — entitling the appellant to the relief sought by him; for it is impossible to suppose — when his close and intimate relation to Thomas is considered and the taking of all his property — that he was not aware of his insolvent condition; a fact which, according to the testimony of Mr. Evans, seems to have been generally believed. But Mr. Jerome denies such knowledge, and he is not contradicted as fully and in the way required by the law, and as a consequence, his denial prevails.